     Case 2:17-cv-00660-JAM-DMC Document 36 Filed 08/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   GREGORY GOODS,                                       Case No. 2:17-cv-00660 JAM DMC P
12                                         Plaintiff, ORDER
13                  v.
14
     TIM VIRGA, et al.,
15
                                        Defendants.
16

17

18         On August 9, 2021, Defendant Jochim-Doering moved the Court for an order allowing her
19   to join in the request for an extension of time previously filed on July 2, 2021 (ECF No 33). The
20   Court has considered Defendant’s request, and good cause appearing, the request is granted.
21   Defendant Jochim-Doering shall have until August 31, 2021, to file either a motion to dismiss the
22   claims against her, or answer to the First Amended Complaint.
23         IT IS SO ORDERED.
24
     Dated: August 9, 2021
25                                                        ____________________________________
26                                                        DENNIS M. COTA
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
                                                                [Proposed] Order (2:17-cv-00660 JAM DMC P)
